Third District Court of Appeal
                              State of Florida

                       Opinion filed September 24, 2015.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                             No. 3D14-2000
                   Lower Tribunal Nos. 13-1083, 13-1084
                           ________________


                   David Gootee and Marisa Gootee,
                                  Appellants,

                                       vs.

              School Board of Monroe County, Florida,
                                   Appellee.


      An Appeal from a Final Order of the School Board of Monroe County,
Florida.

     Gene Reibman (Plantation); Robert K. Michael (Tampa), for appellants.

    Vernis & Bowling of Florida Keys, and Scott C. Black and Theron C.
Simmons (Islamorada), for appellee.


Before SALTER, FERNANDEZ and LOGUE, JJ.

     SALTER, J.
         David and Marisa Gootee (the “Teachers”) appeal a final order of the School

Board of Monroe County (“School Board”) terminating the Teachers’

employment. The School Board’s final order allowed all ten exceptions taken by

the School Board from the administrative law judge’s recommended order

following a single-day administrative hearing. We affirm the School Board’s final

order.

         I.    Facts and Proceedings Below

         The Teachers taught cosmetology to high school students at a public high

school in Key West.        Both signed professional services contracts as salaried

certificated teachers for each designated school year. In 2001, the then-director of

vocational education asked the Teachers to teach adult education students as well

as the regularly-enrolled high school students. The director told them that the adult

education students would attend class during the regular school day rather than at

night, and that the Teachers would be paid an additional three hours per day for the

extra work. The adult education program was administered separately, and the

Teachers did not sign a professional services contract for the hourly adult

education instruction.

         From 2001 through 2007, the Teachers filed electronic timesheets. From

2007 through October 2009, the Teachers filed paper timesheets to substantiate the




                                          2
additional pay.    The timesheets were signed by the Teachers’ supervisor, the

supervisor’s secretary, and the interim director for adult education.

      In September 2009, the interim adult education director became the

permanent director of the adult education program, at which point he gained access

to the School Board’s master schedule. He reviewed the class schedules at the

high school and realized that the Teachers’ time sheets for their high school classes

showed an overlap1 with their hours reported for adult education contract pay. The

director then met with the Teachers about the overlapping compensation and later

stopped the payments. Thereafter, after consultation with the superintendent of

schools for Monroe County, the adult education director suspended the Teachers

from their jobs.

      In January 2010, the superintendent notified the Teachers that they were

violating School Board policy by “preparing and submitting false time reports for

additional compensation for which [they] were already being compensated under

the Teachers’ School Board contract.” The School Board filed an administrative

complaint alleging that the Teachers had: (1) prepared false timesheets for identical

1  The timesheets submitted for the Teachers’ adult education classes showed a
time in of 8:30 a.m. and a time out of 3:45 p.m., with a maximum of three hours
claimed for those classes. The Teachers did not claim adult education hourly pay
during sick days, personal days, or other absences. Those “time in” and “time out”
times marked the starting and ending times, however, for their normal school days
as salaried high school vocational teachers. The three adult education hours
overlapped with their regular high school teaching hours.


                                          3
and overlapping work; (2) submitted false timesheets for additional hours not

worked; (3) received additional compensation for work that had already been paid;

and (4) exposed the School Board to liability for submission of false time sheets in

connection with student access to “Perkins funds.”2

        The School Board alleged that the Teachers’ conduct violated School Board

Policy 3210(22) [Standards of Ethical Conduct; staff members shall not submit

“fraudulent information on any document in connection with professional

activities”], section 1012.795, Florida Statutes (2010), and Florida Administrative

Code Rule 6B-1.006 (2010).3

        The cases against the Teachers were heard in August 2013, and the

administrative law judge (“ALJ”) issued a recommended order in November 2013.

The ALJ concluded that the School Board had failed to prove that the Teachers’

time entries were false or inaccurate and that the Teachers had acted with the intent

to deceive. The recommended order proposed the dismissal of the School Board’s

complaints, reinstatement of the Teachers to their employment, and an award of

any lost salary and benefits.

        The School Board filed ten separate and detailed exceptions to the

recommended order.       In July 2014, the School Board issued its final order

2   See 20 U.S.C. §§ 2301-2415.
3 This rule has since been renumbered as Florida Administrative Code Rule 6A-
10.081.

                                         4
accepting each of the exceptions, modifying the ALJ’s recommended order, and

upholding the termination of the Teachers’ employment. This appeal followed.

      II.   Analysis

      The salient facts are undisputed. The parties differ sharply on the legal

consequences flowing from those facts. The School Board was obligated to afford

the presumption of correctness to the findings of fact by the ALJ that are supported

by competent substantial evidence. Dunham v. Highlands Cnty. Sch. Bd., 652 So.
2d 894 (Fla. 2d DCA 1995). But the School Board’s authority to reject or modify

the ALJ’s recommended order regarding issues of law and the application of

agency rules is not confined by any such presumption.           Section 120.57(1)(l),

Florida Statutes (2014), sets forth these standards for the School Board’s review of

the ALJ’s recommended order:

             The agency may adopt the recommended order as the final
      order of the agency. The agency in its final order may reject or
      modify the conclusions of law over which it has substantive
      jurisdiction and interpretation of administrative rules over which it has
      substantive jurisdiction.      When rejecting or modifying such
      conclusion of law or interpretation of administrative rule, the agency
      must state with particularity its reasons for rejecting or modifying
      such conclusion of law or interpretation of administrative rule and
      must make a finding that its substituted conclusion of law or
      interpretation of administrative rule is as or more reasonable than that
      which was rejected or modified. Rejection or modification of
      conclusions of law may not form the basis for rejection or
      modification of findings of fact. The agency may not reject or modify
      the findings of fact unless the agency first determines from a review
      of the entire record, and states with particularity in the order, that the
      findings of fact were not based upon competent substantial evidence


                                          5
      or that the proceedings on which the findings were based did not
      comply with essential requirements of law. The agency may accept
      the recommended penalty in a recommended order, but may not
      reduce or increase it without a review of the complete record and
      without stating with particularity its reasons therefor in the order, by
      citing to the record in justifying the action.

      With respect to the School Board’s ten exceptions to the ALJ’s

recommended order, the School Board was required to, and did, rule explicitly on

each exception after a review of the complete record. See Mas v. Miami-Dade

Cnty. Sch. Bd., 26 So. 3d 73 (Fla. 3d DCA 2010).

      Our own review of the resulting final administrative order is governed by

section 120.68, Florida Statutes (2014). We find that the exceptions were well

taken and based upon the record. The Teachers were receiving 10.5 hours of

compensation for working a 7.5-hour school day, and the School Board (as

opposed to the former director of vocational education) never consented to, or

acquiesced in, the submission of the overlapping time records and requests for

payment. The Teachers’ defense amounts to an argument that the submission of

false time records (to support payments of approximately $192,600.00 for the adult

education hours) is not a dishonest professional act if a supervisor has condoned it.

      Simply stated, there is no such exception to the School Board’s Standards of

Ethical Conduct or the State Board of Education’s Principles of Professional

Conduct for the Education Profession in Florida, Rule 6A-10.081(5)(h). And there

is no evidence in the record, nor is there any finding proposed by the ALJ, that the


                                          6
arrangement for two paychecks for a single 7.5-hour, regular high school day was

ever approved or condoned by the School Board.           The professional services

contracts signed by the Teachers for their salaried high school teaching stated

explicitly that “[n]o person, officer or employee may modify the provisions of this

agreement or make any other contract with the Teacher for an [sic] on behalf of the

School Board without express ratification by the School Board.”4

      III.   Conclusion

      This result seems harsh in the sense that no one has questioned the quality of

the instruction provided by the Teachers, and it is clear that a supervisor—albeit an

equally or even more culpable supervisor—facilitated the arrangement.

Nonetheless, the School Board’s legal authorities, exceptions, and final order are

entirely correct. The supervisor’s purported authorization to the Teachers to falsify

and submit an official school record, and to realize a financial benefit from those

acts, did not immunize the Teacher’s misconduct.

      Affirmed.




4  Professional Service Contract of Employment for Instructional Personnel of the
Public Schools, Form 1-PS (Rev. 9/1/84), paragraph 14, as entered into the
administrative record for the 2004-05 school year. The same form, with annual
adjustments that are not pertinent here, was in evidence for the other years at issue
in the consolidated cases.

                                         7